Exhibit 10.4




M E M O R A N D U M


TO:        ______________________
FROM:    Compensation Committee
DATE:        ________________
RE:        Annual Cash Bonus
                                                    


You have been selected to participate in the LKQ Corporation Cash Incentive Plan
(CIP) for purposes of your potential annual bonus for the ____ performance
period. All capitalized terms not otherwise defined in this Memorandum will have
the meanings set forth in the CIP (see Attachment 1). The potential payout under
your award is subject to the terms and conditions set forth in this Memorandum
and in the CIP. The information contained herein is personal to you and
proprietary to the Company, and by participating in the CIP, you agree to keep
all information stated herein strictly confidential.


Performance Period:        _________________________________


Target Award:
_________________________________



Performance Metrics:
(1) “EBITDA Dollars” defined as Segment EBITDA, as presented in our public
filings, for the Performance Period.  Segment EBITDA is calculated as EBITDA
excluding restructuring and acquisition related expenses, change in fair value
of contingent consideration liabilities, other gains and losses related to
acquisitions, equity method investments, or divestitures, equity in losses and
earnings of unconsolidated subsidiaries and impairment of goodwill. EBITDA,
which is the basis for Segment EBITDA, is calculated as net income, less net
income (loss) attributable to noncontrolling interest, excluding discontinued
operations, depreciation, amortization, interest (which includes loss on debt
extinguishment) and income tax expense.



(2) “EBITDA Margin” defined as EBITDA Dollars divided by Total Revenue, as
presented in our public filings, for the Performance Period.


(3) “Free Cash Flow Component” defined as operating cash flows less capital
expenditures, as presented in our public filings, for the Performance Period.


Adjustments:
The calculation of each of the above Performance Metrics will be subject to
adjustment by the Committee for extraordinary, unusual, infrequently occurring,
or other items if such adjustment is deemed necessary or advisable by the
Committee to more accurately achieve the purposes of this award.



In addition, the Committee will adjust the Performance Metrics or other features
of the award to account for changes in the value of foreign currencies of
countries in which the Company operates versus the U.S. dollar (using the
average respective exchange rates applied in the ____ budget).


Notwithstanding any contrary provision of the CIP, this Memorandum, or the
Payout Formula, the Committee may adjust the Actual Award payable to you. In
addition, this Award shall be subject to potential clawback, cancellation,
recoupment, rescission, payback, reduction or other similar action in accordance
with the terms and conditions of any applicable clawback or similar policy or
any applicable law related to such actions, as may be in effect from time to
time.







--------------------------------------------------------------------------------




Payout Formula:        See immediately below.


EBITDA Dollars Component
 
EBITDA Dollars for Performance Period
Earned % of EBITDA Dollars Component
Weighting of EBITDA Dollars Component
Threshold
 
 
 
Target
 
 
Maximum
 
 
EBITDA Margin Component
 
EBITDA Margin for Performance Period
Earned % of EBITDA Margin Component
Weighting of EBITDA Margin Component
Threshold
 
 
 
Target
 
 
Maximum
 
 
Free Cash Flow Component
 
Free Cash Flow for Performance Period
Earned % of Free Cash Flow Component
Weighting of Free Cash Flow Component
Threshold
 
 
 
Target
 
 
Maximum
 
 



Your Actual Award amount will be calculated using the following Payout Formula:


(Earned % of EBITDA Dollars Component * Weighting of EBITDA Dollars Component *
Base Salary) +
(Earned % of EBITDA Margin Component * Weighting of EBITDA Margin Component *
Base Salary) +
(Earned % of Free Cash Flow Component * Weighting of Free Cash Flow Component *
Base Salary).


*
Payouts between Threshold and Target and between Target and Maximum shall be
calculated using a linear function. There shall be no payouts for performance
below Threshold and no payments higher than Maximum for performance above
Maximum.










